     Case 1:21-cv-01124-PGG Document 8 Filed 02/08/21 Page 1 of 2




                                                      February 8, 2021
James H. Brady
510 Sicomac Ave.
Wyckoff, NJ 07481


Thurgood Marshall United States Courthouse
40 Foley Square
New York NY 10007

Re: Index No: 21-cv-01124: Gregory Sheindlin v James Brady

Dear Hon. Judge assigned to the above new case :
I am responding to the Complaint and the emergency restraining order
that was requested on February 8,2021. I ask that the Court
immediately dismiss the complaint without prejudice and deny signing
the requested restraining order since this Court does not have
Jurisdiction over the Defendant because 1) The Defendant lives in New
Jersey, and 2) The events complained of by the Plaintiff accrued in New
Jersey.
  Gregory Sheindlin and his attorney Michael Sussman both already
know full well that this Court does not have jurisdiction over Defendant
because of the two facts stated above so it is harassment and frivolous
that they proceeded to file this complaint and proposed restraining
order in New York when they were told by me today before they filed
those documents that New York was the wrong venue. Defendant has
not ties whatsoever to New York since September 5,2018.
Thank you for your prompt attention on this matter.

Sincerely,

/S/ James H Brady

____________
James H Brady




                                    1
Case 1:21-cv-01124-PGG Document 8 Filed 02/08/21 Page 2 of 2




                             2
